Order entered June 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01508-CV

                          FEYSAL AYATI-GHAFFARI, Appellant

                                               V.

                        JPMORGAN CHASE BANK, N.A., Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-03108-2013

                                           ORDER
       This Court issued the mandate in this case on June 18, 2015. Before the Court is

appellant’s June 22, 2015 motion to recall and correct the mandate. First, appellant asks that the

mandate be recalled because he removed this case to the United States District Court for the

Eastern District of Texas before the mandate issued. In an order signed on May 8, 2015,

however, the federal district court remanded the case back to the trial court. Appellant filed a

“Second-Notice to the Fifth Judicial District of Dallas, Texas of Removal to U.S. District Appeal

Court” on May 14, 2015. It appears this second notice is an appeal of the May 8, 2015 order

remanding the case back to the trial court. The exhibit attached to the notice is labeled “Notice

of Appealing this Order” and states the case is “NOT REMANDABLE for seven reasons.”

However, appellant states no ground upon which this Court is authorized to recall the mandate.
       Second, appellant asks the Court to correct the mandate because there is no evidence that

appellee is a lender. This Court no longer has plenary power to consider the merits of this

complaint. See TEX. R. APP. P. 19.1(b).

       Appellant has provided no grounds that would authorize this Court to recall the mandate.

Accordingly, we DENY appellant’s motion.

                                                   /s/    CAROLYN WRIGHT
                                                          CHIEF JUSTICE